DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claim’s amendment dated 9/7/2022.
Response to Arguments
Applicant’s arguments dated 9/7/2022 with respect to claims 1, 4-11, 13 and 16-20 have been fully considered and are persuasive.
The Applicant has incorporated the previously indicated allowable subject matter of dependent Claim 3 into independent Claim 1.  
The Applicant has rewritten the previously indicated allowable Claim 4 in independent form including all of the limitations of the base claim.  
The Applicant has rewritten the previously indicated allowable Claim 5 in independent form including all of the limitations of the base claim. 
Applicant has incorporated the allowable subject matter of the previously indicated allowable dependent Claim 15 into independent Claim 13. 
Applicant has rewritten the previously indicated allowable Claim 16 in independent form including all of the limitations of the base claim. 
Applicant has rewritten the previously indicated allowable Claim 17 in independent form including all of the limitations of the base claim
Therefore, the rejections of claims 1, 4-11, 13 and 16-20 are hereby withdrawn. 

Allowable Subject Matter
Claims 1, 4-11, 13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of record fail to teach, disclose or fairly suggest an electronic device, in combination with all the elements recited in claim 1, when viewed from above the front plate, wherein the first area of the cover panel comprises: a first embossed layer having a first surface coupled to the second surface of the display panel, receiving an uneven shape formed at the second surface of the display panel, and configured to absorb an impact, a first light shielding layer having a first surface coupled to a second surface of the first embossed layer, the first light shielding layer being configured to block transmission of light, and 3Appl. No.: 16/737,013Response dated: September 7, 2022Reply to Office Action of: June 10, 2022a first cushion layer having one surface coupled to a second surface of the first light shielding layer, and wherein the second area of the cover panel comprises: a second embossed layer having a first surface coupled to the second surface of the display panel, receiving the uneven shape formed at the second surface of the display panel, and configured to absorb an impact, a second light shielding layer having a first surface coupled to a second surface of the second embossed layer, the second light shielding layer being configured to block transmission of light, a second cushion layer having a first surface coupled to a second surface of the second light shielding layer, and the electromagnetic shielding layer having one surface coupled to a second surface of the second cushion layer, the electromagnetic shielding layer being configured to block electromagnetic signal interference.  

Regarding claim 4, the prior arts of record fail to teach, discloser or fairly suggest an electronic device, in combination of all the elements recited in claim 4, wherein the second area of the cover panel comprises: a second embossed layer having a first surface coupled to the second surface of the display panel, receiving the uneven shape formed at the second surface of the display panel, and configured to absorb an impact, a second light shielding layer having a first surface coupled to a second surface of the second embossed layer, the second light shielding layer being configured to block transmission of light, a second cushion layer having a first surface coupled to a second surface of the second light shielding layer, and the electromagnetic shielding layer having one surface coupled to a second surface of the second cushion layer, the electromagnetic shielding layer being configured to block electromagnetic signal interference.

Regarding claim 5, the prior arts of record fail to teach, disclose or fairly suggest an electronic device, in combination of all the elements recited in claim 5, wherein the second area of the cover panel comprises: an embossed layer having a first surface coupled to the second surface of the display panel, receiving an uneven shape formed at the second surface of the display panel, and configured to absorb an impact, 6Appl. No.: 16/737,013Response dated: September 7, 2022Reply to Office Action of: June 10, 2022a second light shielding layer having a first surface coupled to a second surface of the embossed layer, the second light shielding layer being configured to block transmission of light, a cushion layer having a first surface coupled to a second surface of the second light shielding layer, and the electromagnetic shielding layer having one surface coupled to a second surface of the cushion layer, the electromagnetic shielding layer being configured to block electromagnetic signal interference.  

Regarding claim 13, the prior arts of record fail to teach, disclose or suggest a display assembly, in combination of all the elements recited in claim 13, when viewed from above the front plate, wherein the first area of the cover panel comprises: 8   a first embossed layer having a first surface coupled to the second surface of the display panel, receiving an uneven shape formed at the second surface of the display panel, and configured to absorb an impact, a first light shielding layer having a first surface coupled to a second surface of the first embossed layer, the first light shielding layer being configured to block transmission of light, and a first cushion layer having one surface coupled to a second surface of the first light shielding layer, and wherein the second area of the cover panel comprises: a second embossed layer having a first surface coupled to the second surface of the display panel, receiving the uneven shape formed at the second surface of the display panel, and configured to absorb an impact, a second light shielding layer having a first surface coupled to a second surface of the second embossed layer, the second light shielding layer being configured to block transmission of light, a second cushion layer having a first surface coupled to a second surface of the second light shielding layer, and the electromagnetic shielding layer having one surface coupled to a second surface of the second cushion layer, the electromagnetic shielding layer being configured to block electromagnetic signal interference.  

Regarding claim 16, the prior arts of record fail to teach, discloser or fairly suggest a display assembly, in combination of all the elements recited in claim 16, wherein the second area of the cover panel comprises: a second embossed layer having a first surface coupled to the second surface of the display panel, receiving the uneven shape formed at the second surface of the display panel, and configured to absorb an impact, a second light shielding layer having a first surface coupled to a second surface of the second embossed layer, the second light shielding layer being configured to block transmission of light, a second cushion layer having a first surface coupled to a second surface of the second light shielding layer, and the electromagnetic shielding layer having one surface coupled to a second surface of the second cushion layer, the electromagnetic shielding layer being configured to block electromagnetic signal interference.

Regarding claim 17, the prior arts of record fail to teach, disclose or fairly suggest a display assembly, in combination of all the elements recited in claim 17, wherein the second area of the cover panel comprises: an embossed layer having a first surface coupled to the second surface of the display panel, receiving an uneven shape formed at the second surface of the display panel, and configured to absorb an impact, a second light shielding layer having a first surface coupled to a second surface of the embossed layer, the second light shielding layer being configured to block transmission of light, Reply to Office Action of: June 10, 2022a cushion layer having a first surface coupled to a second surface of the second light shielding layer, and the electromagnetic shielding layer having one surface coupled to a second surface of the cushion layer, the electromagnetic shielding layer being configured to block electromagnetic signal interference. 

 
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841